     Case: 1:20-cv-03839 Document #: 17 Filed: 08/24/20 Page 1 of 5 PageID #:93




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

ANTONIO SPIZZIRRI JR.,                        )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )      Case No. 1:20-cv-03839
                                              )
                                              )      Honorable Judge Sharon Johnson Coleman
PNC BANK, N.A, and SAFEGUARD                  )
PROPERTIES MANAGEMENT, LLC,                   )
                                              )
       Defendants.                            )

          DEFENDANT SAFEGUARD PROPERTIES MANAGEMENT, LLC’S
          RULE 12(b)(6) MOTION TO DISMISS COUNT VII OF PLAINTIFF’S
                                 COMPLAINT

       Now comes defendant, SAFEGUARD PROPERTIES MANAGEMENT, LLC, by and

through its attorneys, Tribler Orpett & Meyer P.C., and for its motion to dismiss Count VII of

ANTONIO SPIZZIRRI, JR’s Complaint pursuant to Fed. R. Civ. P. 12(b)(6) states as follows:

                                       INTRODUCTION

       Antonio Spizzirri, Jr. is attempting to assert various causes of against Safeguard Properties

Management, LLC ("Safeguard") and PNC Bank, N.A. (“Co-Defendant”) in its Complaint, filed

on June 30, 2020. (Dkt. #1). In the six counts filed against Safeguard, Plaintiff asserts claims for

(1) Intentional Infliction of Emotional Distress; (2) Intrusion Upon Seclusion; (3) common law

trespass; (4) violations of the Illinois Consumer Fraud and Deceptive Business Practices Act, 805

ILCS 505, et. seq.; (5) conversion; and (6) negligence. These claims stem from, inter alia, alleged

entries into Mr. Spizzirri’s home by Safeguard from late July, 2018, through March 16, 2019. For

the reasons stated herein, Count VII of the Complaint for negligence must be dismissed with

prejudice because Plaintiff was owed no duty by Safeguard.
     Case: 1:20-cv-03839 Document #: 17 Filed: 08/24/20 Page 2 of 5 PageID #:94




                                                FACTS

        I.      Introduction

        Plaintiff alleges that he owned the property located at 5725 Riviera Boulevard, Plainfield,

Illinois 60586 (“Property”) originally secured by a mortgage in 2007. On March 6, 2015, Plaintiff

refinanced an existing loan secured by the Property by executing a mortgage (“Mortgage”) in favor

of PNC. (Complaint, ¶ 13).

        The Complaint alleges that on or about August 1, 2018, Plaintiff visited the Property to

find that he was unable to gain access to the home due to a lockbox placed on the door. (Complaint,

¶ 26). Plaintiff also alleges that on this date, he discovered that his supplies, tools, collectibles and

mementos were missing from the Property. (Complaint, ¶ 29). Upon making this discovery,

Plaintiff contacted PNC on August 1, 2018 to inform them of his findings. (Complaint, ¶ 30). The

Complaint further alleges that soon after November 8, 2018, Plaintiff found water in the basement

at the Property and discovered that the sump pump was unplugged. (Complaint, ¶46). Plaintiff

alleges that as a result of the purported flooding and resulting damage, he was forced to remove

the Property from the real estate market. (Complaint, ¶ 56). Additionally, Plaintiff alleges that

Safeguard “winterized” the Property despite his own previous winterization activities. (Complaint,

¶ ¶ 47-48). Plaintiff filed this action against Safeguard on June 30, 2020.

                                       LEGAL STANDARD

        The Federal Rules of Civil Procedure require a plaintiff to allege "a short and plain

statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2);

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). "[N]aked assertions devoid of further factual

enhancement" that are merely consistent with a violation of law do not satisfy this standard.

Iqbal, 556 U.S. at 678 (internal quotation marks omitted). Instead, a plaintiff must allege facts
         Case: 1:20-cv-03839 Document #: 17 Filed: 08/24/20 Page 3 of 5 PageID #:95




that establish a claim to relief that is plausible on its face and which allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged. Id. at 678.

Allegations that are “consistent with” liability but which have “more likely explanations” do not

plausibly state claims for relief. Id. at 678-79.


                                              ARGUMENT

    I.        COUNT VII OF THE COMPLAINT DIRECTED AGAINST SAFEGUARD
              ASSERTING A CLAIM FOR NEGLIGENCE MUST BE DISMISSED FOR
              FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED
              BECAUSE PLAINTIFF WAS NOT OWED A DUTY BY SAFEGUARD.

          This Court must dismiss Count VII of the Complaint attempting to plead negligence

because Plaintiff has not, and is unable, to plead a recognized legal duty against Safeguard. It is

well-established that “[t]o prove a defendant’s negligence under Illinois law, a plaintiff must

establish the existence of a duty of care owed by the defendant to the plaintiff, a breach of that

duty, and an injury proximately caused by that breach.” Hutchison v. Fitzgerald Equip. Co., Inc.,

910 F.3d 1016, 1022 (7th Cir. 2018). While a duty is not created automatically, “[e]very person

owes a duty of ordinary care to all others to guard against injuries which naturally flow as a

reasonably probable and foreseeable consequence of an act.” Simpkins v. CSX Transp., Inc., 965

N.E.2d 1092, 1097 (Ill. 2012).

          Count VII must be dismissed because at no point in time did Safeguard exercise control or dominion

over the Property or Plaintiff’s personal property as alleged in the Complaint. (Complaint, ¶ 134). Further,

Plaintiff fails to allege with any detail how Safeguard breached its purported duty. Plaintiff propounds

general allegations that Safeguard failed to secure the Property, violated the law, failed to follow its own

formalized procedures, and failed to use reasonable care when securing the property (Complaint, ¶ 137).

Nevertheless, Plaintiff does not allege how Safeguard failed to secure the Property, what law Safeguard

purportedly violated, what formalized procedures Safeguard failed to follow, or how Safeguard failed to
      Case: 1:20-cv-03839 Document #: 17 Filed: 08/24/20 Page 4 of 5 PageID #:96



use reasonable care when it secured the property. Plaintiff only raises broad and unsupported allegations

concerning the loss of personal property as a result of Safeguard’s alleged negligence. Plaintiff fails to raise

any allegations concerning how Safeguard proximately caused the resulting loss of property, the necessary

legal relationship between plaintiff and Safeguard, or additional facts which would support a legal duty

between plaintiff and Safeguard to establish a negligence claim.

        Plaintiff is unable to assert a cause of action for negligence against Safeguard. Safeguard did not

owe a duty to Plaintiff nor could it be the proximate cause of the damages alleged. Plaintiff has failed to

allege, and is unable to prove, any of the four elements required to sustain an action for negligence.

Accordingly, Count VII of the Complaint against Safeguard for negligence must be dismissed with

prejudice as a matter of law.


                                             CONCLUSION

        For the foregoing reasons, Safeguard Properties Management, LLC, respectfully

requests that the Court dismiss Count VII of Plaintiffs Complaint.


                                                   Respectfully submitted,

                                                   TRIBLER ORPETT & MEYER, P.C.


                                                   By: s/Panos T. Topalis
                                                       One of defendant's attorneys


Panos T. Topalis, Esq. ARDC #6202025
Kevin J. Grigsby, Esq. ARDC #6332750
pttopalis@tribler.com
kjgrisby@tribler.com
TRIBLER ORPETT & MEYER, P.C.
225 West Washington Street, Suite 2550
Chicago, Illinois 60606
(312) 201-6400
     Case: 1:20-cv-03839 Document #: 17 Filed: 08/24/20 Page 5 of 5 PageID #:97




                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of Safeguard Properties
Management, LLC’s Rule 12(b)(6) Motion to Dismiss Count VII of Plaintiff’s Complaint was
served upon:

                                    Attorney for Plaintiff
                                 Joseph Scott Davidson, Esq.
                               Mohammed Omar Badwan, Esq.
                                Victor Thomas Metroff, Esq.
                                  Sulaiman Law Group, Ltd.
                             2500 S. Highland Avenue, Suite 200
                                     Lombard, IL 60148
                                       (630) 575-8181
                                jdavidson@sulaimanlaw.com
                                mbadwan@sulaimanlaw.com
                                 vmetroff@sulaimanlaw.com

                                 Attorney for Defendant
                                Amelia Susan Newton, Esq.
                                       Clark Hill PLC
                                 130 East Randolph Street
                                         Suite 3900
                                    Chicago, IL 60601
                                       (312) 385-5900
                               Email: anewton@clarkhill.com

service was accomplished pursuant to ECF as to Filing Users and complies with LR 5.5 as to any
party who is not a Filing User or represented by a Filing User by mailing a copy to the above-
named attorney or party of record at the address listed above, from 225 W. Washington Street,
Suite 2550, Chicago, IL 60606, prior to 5:00 p.m. on the 24th day of August, 2020, with proper
postage prepaid.

                                            s/Panos T. Topalis
                                            an Attorney
